Citation Nr: 1753974	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  15-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for limitation of left thigh extension.

2.  Entitlement to an initial, compensable rating for left thigh impairment,.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2014 rating decision in which the RO, inter alia, granted service connection for limitation of extension of the left thigh and left thigh impairment, and assigned an initial, 0 percent (noncompensable) rating for each, effective April.24, 2014.  In February 2015, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in May 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2015

Because this appeal emanates from the Veteran's disagreement with the initial ratings assigned following awards of service connection, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Veteran was scheduled to appear for a Board hearing before a Veterans Law Judge at the RO in November 2017; however, in November statement prior to the hearing (discussed below), he canceled the hearing.

While the Veteran previously had a paper claims, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDING OF FACT

In a November 2017 statement from the Veteran's representative, received prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wished to withdraw all of the claims pending on appeal. 


CONCLUSION OF LAW


The criteria for withdrawal of an appeal are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In November 2017 statement dated one day prior to the scheduled Board hearing,, the Board received notification from the Veteran's representative that the Veteran wished to cancel the hearing and withdraw from appeal all pending claims.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


